Citation Nr: 1024693	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  06-11 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to January 
1969.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for PTSD.  When this case 
was previously before the Board in December 2007, it was remanded 
for additional development of the record.

The issue of service connection for neuropathy of the legs 
secondary to the Veteran's service-connected diabetes 
mellitus has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran claims service connection is warranted for PTSD.  As 
noted in the December 2007 remand, the Veteran asserts he 
witnessed a truck roll over a fellow serviceman, crushing him to 
death.  The Board instructed the Appeals Management Center (AMC) 
to verify this incident.  The AMC contacted the Veteran and 
requested he furnish the name of the individual involved.  In a 
January 2009 statement, the Veteran indicated he could not 
provide the name of the soldier who was killed.  The AMC 
apparently felt this precluded the U.S. Army and Joint Services 
Records Research Center (JSRRC) from verifying the claimed 
stressor.  The Board observes, however, that the Veteran stated 
in January 2009 the accident occurred outside Frankfurt, Germany, 
near the Edward Drake Barracks.  He alleged it occurred in the 
spring or summer of 1966.  During the hearing before the 
undersigned, the Veteran maintained the incident took place in 
March or April 1966.  However, the Veteran's personnel records 
show he was assigned to Co C, 143rd Signal Battalion in Germany 
beginning on August 18, 1966.  Thus, the claimed event would have 
happened in March or April 1967.  The Board believes an attempt 
should be made to obtain the unit history during that time frame 
to ascertain whether such a fatal accident occurred.  

In addition, the Board points out that on his application for 
service connection for PTSD submitted in March 2004, the Veteran 
maintained he had been treated for PTSD in 1972 by Dr. James 
Coleman in Brooklyn, New York.  Finally, the Board notes that 
while the Veteran stated when he was seen in a VA outpatient 
treatment facility in May 2005 that he had not previously sought 
help, in June 2007, he asserted he had been treated for PTSD 
since the 1980's.  There is no indication the VA ever attempted 
to procure these records.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  Accordingly, 
the case is REMANDED to the RO/AMC for action as follows:

1.  The RO/AMC should contact the Veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has received 
treatment for a psychiatric disability since 
his separation from service.  He should 
specifically be asked to provide this 
information for Dr. Coleman.  After securing 
the necessary authorizations for release of 
this information, the RO/AMC should seek to 
obtain copies of all treatment records 
referred to by the Veteran.

2.  The RO/AMC should contact the JSRRC and 
obtain the unit history for Co C, 143rd 
Signal Battalion, for the period from March 
through April 1967 to determine whether a 
serviceman was killed in a truck accident 
outside of Frankfurt, Germany near the 
Edward Drake Barracks.

3.  If, and only if a stressor is 
confirmed, the Veteran should be afforded a 
VA psychiatric examination to determine the 
whether the Veteran suffers from PTSD as a 
result of a verified stressor.  All 
necessary tests should be performed.  The 
rationale for any opinion expressed should 
be set forth.  The claims folder should be 
made available to the examiner in 
conjunction with the examination.

4.  Following completion of the above, the 
RO/AMC should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

